Been, Presiding Judge.
Carl W. Thomas filed a notice of appeal from an order revoking his probation, but has failed to comply with an order of this court requiring him to file an enumeration of errors and a brief by December 9, 1981.
We have examined the record and find that the trial court did not err in revoking Thomas’ probation. He admitted consuming alcoholic beverages as accused, failing to make restitution and absconding from the diversion center. All of these acts constitute violations of his probation.

Judgment affirmed.


Sognier and Pope, JJ., concur.